Case 2:19-cv-10394-RGK-AGR Document 1 Filed 12/09/19 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     phylg@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
10
11      Samuel Zarian,                           Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13          v.                                   Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      Hesk, Inc., a California                 Act; Unruh Civil Rights Act
        Corporation; and Does 1-10,
15
                   Defendants.
16
17
            Plaintiff Samuel Zarian complains of Hesk, Inc., a California
18
      Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
19
20
        PARTIES:
21
        1. Plaintiff is a California resident with physical disabilities. He suffers
22
      from muscular dystrophy, cannot walk and uses a wheelchair for mobility.
23
        2. Defendant Hesk, Inc. owned the real property located at or about
24
      21723 Sherman Way, Canoga Park, California, in October 2019.
25
        3. Defendant Hesk, Inc. owns the real property located at or about 21723
26
      Sherman Way, Canoga Park, California, currently.
27
        4. Defendant Hesk, Inc. owned Aquarium City located at or about 21723
28


                                            1

      Complaint
Case 2:19-cv-10394-RGK-AGR Document 1 Filed 12/09/19 Page 2 of 7 Page ID #:2




  1   Sherman Way, Canoga Park, California, in October 2019.
  2     5. Defendant Hesk, Inc. owns Aquarium City (“Store”) located at or about
  3   21723 Sherman Way, Canoga Park, California, currently.
  4     6. Plaintiff does not know the true names of Defendants, their business
  5   capacities, their ownership connection to the property and business, or their
  6   relative responsibilities in causing the access violations herein complained of,
  7   and alleges a joint venture and common enterprise by all such Defendants.
  8   Plaintiff is informed and believes that each of the Defendants herein,
  9   including Does 1 through 10, inclusive, is responsible in some capacity for the
10    events herein alleged, or is a necessary party for obtaining appropriate relief.
11    Plaintiff will seek leave to amend when the true names, capacities,
12    connections, and responsibilities of the Defendants and Does 1 through 10,
13    inclusive, are ascertained.
14
15      JURISDICTION & VENUE:
16      7. The Court has subject matter jurisdiction over the action pursuant to 28
17    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19      8. Pursuant to supplemental jurisdiction, an attendant and related cause
20    of action, arising from the same nucleus of operative facts and arising out of
21    the same transactions, is also brought under California’s Unruh Civil Rights
22    Act, which act expressly incorporates the Americans with Disabilities Act.
23      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24    founded on the fact that the real property which is the subject of this action is
25    located in this district and that Plaintiff's cause of action arose in this district.
26
27      FACTUAL ALLEGATIONS:
28      10. Plaintiff went to the Store in October 2019 with the intention to avail


                                                2

      Complaint
Case 2:19-cv-10394-RGK-AGR Document 1 Filed 12/09/19 Page 3 of 7 Page ID #:3




  1   himself of its goods and to assess the business for compliance with the
  2   disability access laws.
  3     11. The Store is a facility open to the public, a place of public
  4   accommodation, and a business establishment.
  5     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  6   to provide accessible parking in conformance with the ADA Standards as it
  7   relates to wheelchair users like the plaintiff.
  8     13. On information and belief, the defendants currently fail to provide
  9   accessible parking.
10      14. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
11    personally encountered this barrier.
12      15. By failing to provide accessible facilities, the defendants denied the
13    plaintiff full and equal access.
14      16. The failure to provide accessible facilities created difficulty and
15    discomfort for the Plaintiff.
16      17. Even though the plaintiff did not confront the barrier, on information
17    and belief the defendants currently fail to provide accessible paths of travel
18    leading into the Store from the parking area of the Store. Plaintiff seeks to have
19    these barriers removed as they relate to and impact his disability.
20      18. The defendants have failed to maintain in working and useable
21    conditions those features required to provide ready access to persons with
22    disabilities.
23      19. The barriers identified above are easily removed without much
24    difficulty or expense. They are the types of barriers identified by the
25    Department of Justice as presumably readily achievable to remove and, in fact,
26    these barriers are readily achievable to remove. Moreover, there are numerous
27    alternative accommodations that could be made to provide a greater level of
28    access if complete removal were not achievable.


                                               3

      Complaint
Case 2:19-cv-10394-RGK-AGR Document 1 Filed 12/09/19 Page 4 of 7 Page ID #:4




  1     20. Plaintiff will return to the Store to avail himself of its goods and to
  2   determine compliance with the disability access laws once it is represented to
  3   him that the Store and its facilities are accessible. Plaintiff is currently deterred
  4   from doing so because of his knowledge of the existing barriers and his
  5   uncertainty about the existence of yet other barriers on the site. If the barriers
  6   are not removed, the plaintiff will face unlawful and discriminatory barriers
  7   again.
  8     21. Given the obvious and blatant nature of the barriers and violations
  9   alleged herein, the plaintiff alleges, on information and belief, that there are
10    other violations and barriers on the site that relate to his disability. Plaintiff will
11    amend the complaint, to provide proper notice regarding the scope of this
12    lawsuit, once he conducts a site inspection. However, please be on notice that
13    the plaintiff seeks to have all barriers related to his disability remedied. See
14    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
15    encounters one barrier at a site, he can sue to have all barriers that relate to his
16    disability removed regardless of whether he personally encountered them).
17
18    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20    Defendants.) (42 U.S.C. section 12101, et seq.)
21      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22    again herein, the allegations contained in all prior paragraphs of this
23    complaint.
24      23. Under the ADA, it is an act of discrimination to fail to ensure that the
25    privileges, advantages, accommodations, facilities, goods and services of any
26    place of public accommodation is offered on a full and equal basis by anyone
27    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
28    § 12182(a). Discrimination is defined, inter alia, as follows:


                                                4

      Complaint
Case 2:19-cv-10394-RGK-AGR Document 1 Filed 12/09/19 Page 5 of 7 Page ID #:5




  1            a. A failure to make reasonable modifications in policies, practices,
  2                or procedures, when such modifications are necessary to afford
  3                goods,    services,    facilities,   privileges,   advantages,   or
  4                accommodations to individuals with disabilities, unless the
  5                accommodation would work a fundamental alteration of those
  6                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  7            b. A failure to remove architectural barriers where such removal is
  8                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  9                defined by reference to the ADA Standards.
10             c. A failure to make alterations in such a manner that, to the
11                 maximum extent feasible, the altered portions of the facility are
12                 readily accessible to and usable by individuals with disabilities,
13                 including individuals who use wheelchairs or to ensure that, to the
14                 maximum extent feasible, the path of travel to the altered area and
15                 the bathrooms, telephones, and drinking fountains serving the
16                 altered area, are readily accessible to and usable by individuals
17                 with disabilities. 42 U.S.C. § 12183(a)(2).
18      24. When a business provides parking for its customers, it must provide
19    accessible parking.
20      25. Here, accessible parking has not been provided.
21      26. When a business provides paths of travel, it must provide accessible
22    paths of travel.
23      27. Here, accessible paths of travel have not been provided.
24      28. The Safe Harbor provisions of the 2010 Standards are not applicable
25    here because the conditions challenged in this lawsuit do not comply with the
26    1991 Standards.
27      29. A public accommodation must maintain in operable working condition
28    those features of its facilities and equipment that are required to be readily


                                              5

      Complaint
Case 2:19-cv-10394-RGK-AGR Document 1 Filed 12/09/19 Page 6 of 7 Page ID #:6




  1   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  2      30. Here, the failure to ensure that the accessible facilities were available
  3   and ready to be used by the plaintiff is a violation of the law.
  4
  5   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  6   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  7   Code § 51-53.)
  8      31. Plaintiff repleads and incorporates by reference, as if fully set forth
  9   again herein, the allegations contained in all prior paragraphs of this
10    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
11    that persons with disabilities are entitled to full and equal accommodations,
12    advantages, facilities, privileges, or services in all business establishment of
13    every kind whatsoever within the jurisdiction of the State of California. Cal.
14    Civ. Code §51(b).
15       32. The Unruh Act provides that a violation of the ADA is a violation of the
16    Unruh Act. Cal. Civ. Code, § 51(f).
17       33. Defendants’ acts and omissions, as herein alleged, have violated the
18    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
19    rights to full and equal use of the accommodations, advantages, facilities,
20    privileges, or services offered.
21       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
22    discomfort or embarrassment for the plaintiff, the defendants are also each
23    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
24    (c).)
25
26
27
28


                                               6

      Complaint
Case 2:19-cv-10394-RGK-AGR Document 1 Filed 12/09/19 Page 7 of 7 Page ID #:7




  1          PRAYER:
  2          Wherefore, Plaintiff prays that this Court award damages and provide
  3   relief as follows:
  4       1. For injunctive relief, compelling Defendants to comply with the
  5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  6   plaintiff is not invoking section 55 of the California Civil Code and is not
  7   seeking injunctive relief under the Disabled Persons Act at all.
  8       2. Damages under the Unruh Civil Rights Act, which provides for actual
  9   damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
      Dated: December 3, 2019          CENTER FOR DISABILITY ACCESS
13
14
                                       By:
15
16                                     ___________________________________
17                                            Russell Handy, Esq.
                                              Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
